DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed on 0802/2022 has been entered. Claims 1-3 and 13-14 have been amended. Thus, Claims 1-15 filed on 08/27/2021 are currently pending and are under examination.

Possible Status as Continuation-in-Part
This application repeats a substantial portion of prior Application No. 15/311,270, filed 05/02/2018, and adds disclosure not presented in the prior application. Claim 15 recites continuously adding chloride and continuously adding ferric chloride, however, the aforementioned prior application does not describe adding ferric chloride continuously when chlorine is also added continuously. The only disclosure of the continuous addition of chlorine is in Example 2 of the prior application but ferric chloride is not added continuously in this example.  Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Response to Arguments
Applicant argues that the Office Action does not present rejection of claim 15 for lack of written description if the claim has been indicated as not being disclosed in the prior application.
The examiner disagrees. A rejection for lack of written description of claim limitation of child application not presented in prior application is not proper. MPEP § 211.05(I)(B) states:
The disclosure of a divisional application must be the same as the disclosure of the prior-filed application, or include at least that portion of the disclosure of the prior-filed application that is germane to the invention claimed in the divisional application. See MPEP § 201.06. The disclosure of a continuation or divisional application cannot include anything which would constitute new matter if inserted in the prior-filed application. A continuation-in-part application may include matter not disclosed in the prior-filed application. See MPEP § 201.08.

Furthermore, form paragraph 2.06 indicates that if there is disclosure not presented in the prior application, the application constitutes as continuation-in-part.
Hence, rather than rejecting newly introduced matter for lack of written description, Applicant is advised indicate the application as continuation-in-part. 

Applicant further argues that para [0023] of the specification provides support for the continuous addition of ferric chloride; para [0033] describes the addition of chlorine as the oxidizing agent; and example 2 discloses that chlorine is continuously sparged.
The examiner disagrees. Para [0023] only describes the continuous addition of ferric chloride but does not state that chlorine is also added continuously. Para [0033] only describes the introduction of chlorine as the oxidizing agent without any mention of its continuous addition. Example 2 is the only embodiment of the specification that does disclose the continuous addition of chlorine, however, this specific example does not describe the continuous addition of ferric chloride. In fact, example 2 discloses that ferric chloride is added once, wherein the process is conducted in the same manner as example 1 that describes “In Example 1, the bottoms flask was charged with 0.26 grams anhydrous ferric chloride (FeCl3)…”.
Hence, the examiner maintains that nowhere in the above stated embodiments or anywhere in the specification is described the continuous addition of ferric chloride when chlorine is also added continuously.

Withdrawn Rejections
Claims 2-3 have been amended to obviate the indefinite language and thus the 112(b) rejection has been withdrawn.
The terminal disclaimer filed on 08/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent numbers 9,969,664 and 11,104,627 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the nonstatutory double patenting rejections have been withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed. The closest prior art reference are Owens (Owens, S. et al. Patent application publication number US2008/0154072A1; cited in IDS 09/29/2019) and Johnson (Johnson, R. C. et al. Patent application publication number US2010/0331583A1; cited in IDS 09/29/2019).
Owens teaches in Example 2 a process for dehydrochlorinating 1,1,1,3,3-pentachloropropane in the presence of ferric chloride catalyst (Lewis acid) to obtain 1,1,3,3-tetrachloropropene.
Johnson teaches a process for activating and prolonging catalyst lifetime during a catalytic hydrofluorination process by adding chlorine as an oxidizing agent ([0023]). Johnson further provides a list of the catalysts that can be activated by the oxidizing agent including FeCl3 ([0032]). Johnson teaches that the catalyst gets deactivated by 2,3-dichloro-3,3-trifluoropropene, which is formed as an impurity during the fluorination process. However, since Owens does not produce 2,3-dichloro-3,3-trifluoropropene as the intermediate during the dehydrochlorination process, a skilled artisan would not have a reasonable expectation for the catalyst to deactivate and would not have been motivated to use chlorine as taught by Johnson in the dehydrochlorination process of Owens.
Accordingly, the closest prior art, alone or in combination, neither anticipates nor reasonably makes obvious the claimed process for the manufacture of 1,1,3,3-tetrachloropropene.

Conclusion
Claims 1-15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622